Citation Nr: 9902273	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-11 813	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to July 
1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for hypertension because that condition first 
manifested during active service, in March 1965, as labile 
hypertension.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim of entitlement to service connection for 
hypertension.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veterans claim.

2.  Competent medical evidence relates the veterans current 
hypertension to in-service mild hypertension.


CONCLUSION OF LAW

The veterans hypertension was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for hypertension because that condition first manifested 
during active service, in March 1965, as labile hypertension.  
Initially, the Board must determine whether the veterans 
claim is well grounded and, if so, whether the VA has 
properly assisted him in he development of that claim.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one that is meritorious on its own or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, the 
Board finds the veterans claim plausible, particularly in 
light of recent medical evidence received, and the VAs duty 
to assist fulfilled.

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

The veteran in this case was on active service from June 1960 
to July 1965.  His service medical records show that in March 
1965, he complained of nausea and indicated that he had 
almost blacked out.  His blood pressure was 160/95 when 
sitting.  He told the physician that he had never been told 
that he had high blood pressure.  The physician advised him 
to return in the morning for another blood pressure check.  
During the next week, he had blood pressure readings of 
138/62, 157/78, 154/86, 150/88, 138/86, and 142/90.  At the 
end of the month, based on readings of 134/82 and 136/92, a 
physician diagnosed labile hypertension.  On separation 
examination in July 1965, the veterans blood pressure was 
128/88, and hypertension was not noted.   

In a VA Form 21-526 (Veterans Application for Compensation 
or Pension), the veteran indicated that he had been treated 
for hypertension by three physicians since his discharge from 
the service.  Records from one of those physicians, Mark W. 
Pankonin, M.D., confirm the veterans treatment for 
hypertension since 1987.  An April 1998 report of VA 
examination reflects that the veteran now has suboptimal 
control of his hypertension through medication.  By letter 
dated December 1997, Dr. Pankonin indicated that he was 
currently treating the veteran for mild and controlled 
hypertension.  He further indicated that, based on a review 
of the veterans records, it was apparent that the veteran 
had mild hypertension dating back to 1965 in the Armed 
Forces.

Based upon the above findings, particularly Dr. Pankonins 
opinion, the Board concludes that the evidence supports a 
grant of service connection for hypertension.  Although the 
veteran was diagnosed with labile (borderline) hypertension 
during active service, and his in-service diastolic readings 
are too low to constitute hypertension under the VAs 
Schedule for Rating Disabilities, he has presented a 
competent medical opinion linking his current mild 
hypertension to his period of active service.  According to 
that opinion, the veterans blood pressure readings 
documented in 1965 also represent mild hypertension.

Inasmuch as the veteran has presented competent medical 
evidence relating his current hypertension to his period of 
active service, his claim for service connection for 
hypertension must be granted. The benefit of the doubt is 
resolved in the veterans favor. 38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
